DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 09/21/2021, has been received, entered and made of record. Currently, claims 1-11 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) JP-A-2004-260306 on page(s) 1-2 of the specification.
Reference(s) JP-A-2004-260306 is a general background reference(s) covering an imaging device including control means and transmission start notification means, and sending a notification that transmitting image data starts to an owner of the imaging device without sending the notification to the destination.

Claim Rejections - 35 USC § 102
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
7.      Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smets et al. US 2021/0192490 A1 (hereinafter referred to as Smets).

Referring to claim 11, Smets discloses a display device (fig.1, mobile device 102) configured to be connected to a document management server (fig.1, host server 108) for storing data transmitted by a transmission device (fig.1, ECR 104) and a push notification server (fig.1, notification server 118) for receiving a notification regarding the data transmitted by the transmission device (fig.3, S330-S338 and [0069]-[0070) (Note: the mobile device receives, from a host server 108, a receipt (data) transmitted from the ECR 104 and receives from a notification server 118 a notification regarding the receipt (data) transmitted from the ECR 104),   
the display device (fig.1, mobile device 102) comprising: 
       a display (fig.2, presentation unit 206) configured to perform displaying ([0053] and [0057]);  
       a receiver (fig.2, network interface device 210) configured to receive the data transmitted by the document management server and the notification regarding the data transmitted by the push notification server ([0059] and [0069]-[0070]) (Note: the reference discloses the network interface may include, without limitation, a wired network adapter, a wireless network adapter (e.g., a NFC adapter, a Bluetooth™ adapter, etc.), a mobile network adapter, or other device capable of communicating to one or more different networks herein and/or with other devices; wherein the mobile device receives the receipt (data) stored in the host server 108 and receives the notification regarding the receipt (data) from the notification server 118); and  
       a display controller (fig.2, processor 202) configured to control the display to display the data and the notification regarding the data that are received by the receiver (fig.4, [0057] and [0070]-[0073]) (Note: the reference discloses a processor configured to control the presentation unit 206 to display information; wherein the mobile device 102 displays the notification to the user indicating that a receipt (data) is available and the mobile device opens the URL for the receipt, whereupon the receipt is displayed to the user).

8.      Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara US 2018/0338054 A1.

Referring to claim 11, Fujiwara discloses a display device (fig.1, smartphone 10) configured to be connected to a document management server (fig.1, cloud server 47) for storing data transmitted by a transmission device (fig.1, image scanner device 40) and a push notification server (fig.1, push notification server 45) for receiving a notification regarding the data transmitted by the transmission device (fig.7 and [0090]-[0096]) (Note: the smartphone 10 receives a notification information regarding thumbnail image data, transmitted by an image scanner device 40, from a push notification server 45 and receives the thumbnail image data stored in a cloud server 47), 
the display device (fig.1, smartphone 10) comprising: 
     a display (fig.1, display 30) configured to perform displaying ([0025]) (Note: The OS 20 is a program that provides functions for displaying various images on the display 30); 
     a receiver configured to receive the data transmitted by the document management server and the notification regarding the data transmitted by the push notification server ([0093] and [0095]-[0096]) (Note: the smartphone 10 receives the push notification information from the push notification server 45 and the cloud server 47 transmits the thumbnail image data C2 to the smartphone 10 based on a request from the smartphone 10); and 
     a display controller (fig.1, CPU 12) configured to control the display to display the data and the notification regarding the data that are received by the receiver ([0027] and [0097]) (Note: the display 30 displays various information in screens according to commands received from the CPU 12; wherein the smartphone 10 displays the notification A1 (see FIG. 8) on the display 30 on the basis of the push notification information received in S630 and the thumbnail image data C2 received in S650).

Claim Rejections - 35 USC § 103
9.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.     Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara US 2018/0338054 A1 in view of Oomori US 2004/0252338 A1.

Referring to claim 1, Fujiwara discloses a transmission device (fig.1, image scanner device 40) for transmitting data to a display device (fig.1, smartphone 10), comprising: 
      a transmitter (fig.1, wireless LAN interface 29) configured to transmit the data ([0030], [0049] and [0090]) (Note: the reference discloses a wireless LAN interface for establishing Wi-Fi communications between the image scanner device 40 and other devices; wherein the image scanner device 40 transmits thumbnail image data); 
      an input interface (fig.1, display 25) configured to receive an input of a selection instruction for selecting data to be transmitted ([0031] and [0056]-[0057]) (Note: the reference discloses a display configured to receive an input of data to be transmitted by the image scanner device 40); and 
      a transmission controller (fig.1, CPU 21) configured to control the transmitter to transmit data and a notification regarding data ([0030], [0091] and [0114]) (Note: the reference discloses a CPU that controls the components (operation interface 23, the display 25, the image-reading unit 27, the wireless LAN interface 29, and the memory 31) of the image scanner device 40 by executing a control program; wherein the CPU 21 executes transmission of the thumbnail image data and a push notification regarding the thumbnail image data), 
      wherein the transmission controller is configured to cause the data and the notification regarding the data to be transmitted through different communication paths to the display device (fig.7, [0090]-[0096] and [0114]) (Note: the CPU 21 executes transmission of the thumbnail image data and a push notification regarding the thumbnail image data; wherein the thumbnail image data is transmitted to the smartphone 10 via a cloud server 47 and the push notification regarding the thumbnail image data is transmitted to the smartphone 10 via a push notification server 45).
      Fujiwara fails to explicitly disclose an input interface configured to receive an input of a selection instruction for selecting the data to be transmitted and an input of a transmission instruction for transmitting the data; and a transmission controller configured to control the transmitter to transmit the data selected in accordance with the selection instruction inputted through the input interface.
       However, in the same field of endeavor of transmission device art, Oomori discloses an input interface (fig.1, display 103) configured to receive an input of a selection instruction for selecting the data to be transmitted and an input of a transmission instruction for transmitting the data ([0047] and [0061]-[00630) (Note: the reference discloses a display for receiving an input of a selection instruction for selecting the image data to be transmitted and an input of a transmission instruction for transmitting. That is, the display displays an image and it is determined whether the image has been selected to be transmitted); and 
     a transmission controller (fig.1, CPU 101) configured to control the transmitter to transmit the data selected in accordance with the selection instruction inputted through the input interface ([0039], [0061] and [0066]) (Note: when the operator determines to send the image data, the image data for transmission stored in the Box storage area of the external storage device 105 is transmitted to the address represented by the identifier of the Box storage area). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the transmission device of Fujiwara with an input interface configured to receive an input of a selection instruction for selecting the data to be transmitted and an input of a transmission instruction for transmitting the data; and a transmission controller configured to control the transmitter to transmit the data selected in accordance with the selection instruction inputted through the input interface as taught by Oomori. The suggestion/motivation for doing so would have been to create an interaction between a user and the transmission device.

Referring to claim 2, Fujiwara in view of Oomori discloses the transmission device according to claim 1. Fujiwara further discloses wherein the transmission controller is configured to cause the data to be transmitted to a document management server, and the notification regarding the data to be transmitted to a push notification server ([0090]-[0091]) (Note: the image scanner device 40 transmits the thumbnail image data generated in S410 to a cloud server 47 and transmits the push notification to a push notification server 45).

Referring to claim 6, Fujiwara discloses a communication system (fig.1, communication system 1) comprising: 
a transmission device (fig.1, image scanner device 40) including 
       a first transmitter (fig.1, wireless LAN interface 29) configured to transmit data ([0030], [0049] and [0090]) (Note: the reference discloses a wireless LAN interface for establishing Wi-Fi communications between the image scanner device 40 and other devices; wherein the image scanner device 40 transmits thumbnail image data), 
       an input interface configured to receive an input of a selection instruction for selecting data to be transmitted ([0031] and [0056]-[0057]) (Note: the reference discloses a display configured to receive an input of data to be transmitted by the image scanner device 40), and 
       a transmission controller (fig.1, CPU 21) configured to control the first transmitter to transmit the selected data, a notification regarding the selected data, and information indicating a destination for the notification regarding the data ([0030], [0091]-[0093] and [0114]) (Note: the reference discloses a CPU that controls the components (operation interface 23, the display 25, the image-reading unit 27, the wireless LAN interface 29, and the memory 31) of the image scanner device 40 by executing a control program; wherein the CPU 21 executes transmission of the thumbnail image data and a push notification regarding the thumbnail image data and the push notification includes a destination information (smartphone 10)); 
a document management server (fig.1, cloud server 47) including 
       a first receiver configured to receive the data transmitted by the transmission device (fig.7, [0090]) (Note: the cloud server 47 subsequently receives the thumbnail image data from the image scanner device 40), and 
       a memory configured to store the data received by the first receiver (fig.7, [0090] and [0096]) (Note: the cloud server 47 receives the thumbnail image data from the image scanner device 40 and transmits it to the smartphone 10. Thus, the cloud server 47 includes a memory configured to store the thumbnail image data received from the image scanner device 40); 
a push notification server (fig.1, push notification server 45) including 
      a second receiver configured to receive the notification regarding the data transmitted by the transmission device (fig.7 and [0091]) (Note: the image scanner device 40 transmits a push notification regarding the thumbnail image data), and 
      a second transmitter configured to transmit in a push manner the notification regarding the data received by the second receiver in accordance with the information indicating the destination (fig.7 and [0092]-[0093]) (Note: the push notification server 45 transmits the push notification information generated in S620 to the external device identified by the push notification ID received in S610 (smartphone 10)); and 
a display device (fig.1, smartphone 10) including 
       a third receiver configured to receive the notification regarding the data from the push notification server and the data from the document management server ([0093] and [0095]-[0096]) (Note: the smartphone 10 receives the push notification information from the push notification server 45 and the cloud server 47 transmits the thumbnail image data C2 to the smartphone 10 based on a request from the smartphone 10), 
       a display controller (fig.1, CPU 12) configured to cause the data and the notification regarding the data that are received by the third receiver to be displayed ([0027] and [0097]) (Note: the display 30 displays various information in screens according to commands received from the CPU 12; wherein the smartphone 10 displays the notification A1 (see FIG. 8) on the display 30 on the basis of the push notification information received in S630 and the thumbnail image data C2 received in S650), and 
        a display (fig.1, display 30) configured to display the data and the notification regarding the data under control of the display controller (fig.8 and [0097]) (Note: the smartphone 10 displays the notification A1 on the display 30 on the basis of the push notification information received and the thumbnail image data C2 received).
      Fujiwara fails to explicitly disclose an input interface configured to receive an input of a selection instruction for selecting the data to be transmitted by the first transmitter and an input of a transmission instruction for transmitting the data.
     However, in the same field of endeavor of transmission device art, Oomori discloses an input interface (fig.1, display 103) configured to receive an input of a selection instruction for selecting the data to be transmitted and an input of a transmission instruction for transmitting the data ([0047] and [0061]-[00630) (Note: the reference discloses a display for receiving an input of a selection instruction for selecting the image data to be transmitted and an input of a transmission instruction for transmitting. That is, the display displays an image and it is determined whether the image has been selected to be transmitted). 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the transmission device of Fujiwara with an input interface configured to receive an input of a selection instruction for selecting the data to be transmitted and an input of a transmission instruction for transmitting the data as taught by Oomori. The suggestion/motivation for doing so would have been to create an interaction between a user and the transmission device.

Referring to claim 7, Fujiwara in view of Oomori discloses the communication system according to claim 6. Fujiwara further wherein the notification regarding the data is information regarding processing condition of the data ([0091]-[0092]) (Note: the image scanner device 40 transmits notification that includes at least the scan complete information (information regarding processing condition of the data) to the push notification server 45).

11.    Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Oomori, and further in view of Okamura US 2020/0106895 A1.

Referring to claim 3, Fujiwara in view of Oomori discloses the transmission device according to claim 2, except wherein the notification regarding the data is information including a file name of the data and a count of pages of the data.
     However, in the same field of endeavor of transmission device art, Okamura discloses wherein the notification regarding the data is information including a file name of the data and a count of pages of the data ([0058] and [0047]) (Note: the multi-function peripheral 10 generates a file management information that is notified to a management service 20; wherein the file information includes at least a file name, and a page count).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the notification of Fujiwara in view of Oomori with a concept wherein the notification regarding the data is information including a file name of the data and a count of pages of the data as taught by Okamura. The suggestion/motivation for doing so would have been to provide an image processing system capable of managing image data and informing user of information related to the image data.

Referring to claim 8, the same ground of rejection provided for claim 3 is applicable herein. 

12.      Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Oomori, and further in view of Fujita US 2017/0251126 A1.

Referring to claim 4, Fujiwara in view of Oomori discloses the transmission device according to claim 2,except the transmission device further comprising a converter configured to, when a data format of the data is not a preset format, convert the data format of the data to the preset format, wherein the transmission controller is configured to cause the data converted by the converter to be transmitted to the document management server.
     However, in the same field of endeavor of transmission device art, Fujita discloses the transmission device further comprising a converter configured to, when a data format of the data is not a preset format, convert the data format of the data to the preset format, wherein the transmission controller is configured to cause the data converted by the converter to be transmitted to the document management server ([0086]-[0087]) (Note: the scanner 200 determines whether or not the size of the scan data is the reference value or more and when the size of the scan data is the reference value or more, the scanner 200 generates the highly compressed PDF file IFh by using the scan data, transmits the highly compressed PDF file IFh to the server).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the transmission device of Fujiwara in view of Oomori with a converter configured to, when a data format of the data is not a preset format, convert the data format of the data to the preset format, wherein the transmission controller is configured to cause the data converted by the converter to be transmitted to the document management server as taught by Fujita. The suggestion/motivation for doing so would have been to reduce time required for data transmission.

Referring to claim 5, Fujiwara in view of Oomori and Fujita discloses the transmission device according to claim 4. Fujita discloses wherein the converter is configured to generate a reduced-size image of the data, and the transmission controller is configured to cause the reduced-size image generated by the converter to be transmitted to the document management server before causing the data to be transmitted to the document management server ([0086]-[0087]) (Note: when the size of the scan data is the reference value or more, the scanner 200 generates the highly compressed PDF file IFh by using the scan data, transmits the highly compressed PDF file IFh to the server).
The same motivation provided for claim 4 is applicable herein.

Referring to claim 9, the same ground of rejection provided for claim 4 is applicable herein. 
Referring to claim 10, the same ground of rejection provided for claim 5 is applicable herein. 

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675